March 12, 2015


   No:03-14-00665-CV

     IN THE COURT OF APPEALS FOR
 THE THIRD JUDICIAL DISTRICT OF TEXAS
           AT AUSTIN, TEXAS


                ERIC DRAKE


                           Plaintiff-Appellant
                          v.



        KASTL LAW FIRM P.C. ET AL

                          Defendant-Appellee



ON APPEAL FROM THE 353rd DISTRICT COURT
     TRAVIS COUNTY, AUSTIN, TEXAS
      Trial Court No. D-l-GN-14-001215


  APPELLANT ERIC DRAKE MOTION
 TO SUPPLEMENT COURT'S RECORDS


                                                    Eric Drake
                                                        Pro-Se
                                                     Appellant
                                                 PO Box 833688
            'received
                                      Richardson, Texas 75083
               1 2 2015                           214-477-9288
              APPELLANT'S MOTION TO SUPPLEMENT
           THE APPELLATE COURT'S CLERK'S RECORD



      Appellant, Eric Drake, ask the Court to permit supplement of the

clerk's record that the trial court failed to file into the Court's record as

requested by the Appellant. See Exhibit "1."

      1.     Appellant Drake filed into the clerk of court record his amended

notice of appeal. The clerk stamp filed the Appellant's copy but like so

many other documents, Drake's amended notice of appeal is not contained

in the clerk's record that it forwarded to this Court.

      2.     Since filing his notice of appeal in the trial court, Appellant's

filings have disappeared, or were destroyed, or were prevented from being

filed into the trial court's record. It is the Appellant's opinion that this

amended notice of appeal will be extremely important for the higher courts

to review when Drake will have to file his appeals of this Court's decision.

      3.     An appellate court cannot refuse to file a supplemental

recorders record because a party did not make a timely request. TRAP

34.5(b)(4), 34.6(b)(3). Drake is powerless to make the clerk of court to

include his documents in this Court's records, but Drake want it to be on the

record that he has made this requests before the Appellee filed his brief and

APPELLANT'S MOTION TO SUPPLEMENT COURTS RECORD
WITH IDS AMENDED NOTICE OF APPEAL                                           1
before he is needing to file an appeal to any decisions of this Court.

      4.     Pursuant to TRAP the Clerk of Court and Court Reporters

Record must prepare these records when requested by a party. See Drake's

requests. Exhibit "2."

      5.     For these reasons, Appellant Eric Drake asks the Court to order

the clerk of court to submit his amended notice of appeal into this Court's

record as Drake has already requested the trial court to do, but has failed

again, to carryout simple requests made by the Appellant.


                                              Respectfully submitted:




                                              Eric Drake
                                              PO Box 83688
                                              Richardson, Texas 75083
                                              214-477-9288




APPELLANT'S MOTION TO SUPPLEMENT COURTS RECORD
WITH HIS AMENDED NOTICE OF APPEAL
                     CERTIFICATION OF SERVICE



      I HEREBY certify that a true and correct copy of the foregoing

document has been delivered to the defendant's/appellees through their

attorney of record via US Mail on this the 10th day of January 2015.




                                       Eric Drake




                   CERTIFICATION OF CONFERENCE



      I ERIC DRAKE, Appellant, have attempted to conference with all of

the defendants (Appellees) attorney's but they have not returned any calls or

attempted themselves to conference with the Appellant, thus Drake files this

motion with the Court for its decisions.




                                       Eric Drake—Appellant



APPELLANT'S MOTION TO SUPPLEMENT COURTS RECORD
WITH HIS AMENDED NOTICE OF APPEAL
Exhibit 1
                            CAUSE NO. D-l-GN-14-001215


ERIC DRAKE                                          IN THE DISTRICT COURT

VS                                                  TRAVIS COUNTY, TEXAS

KASTLLAWP.C. ETAL                                   200™ JUDICIAL DISTRICT


                  PLAINTIFFS AMENDED NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:


       1.      Plaintiff, Eric Drake (hereafter Plaintiff/Plaintiff), comes, filing this notice
of appeal pursuant to Tex. R. App. P. 25.1 desires to appeal the 353rd District Court's
Order (signed by visiting judge Charles Ramsay) declaring the Plaintiff as a vexatious
litigate, and all other orders signed on August 19, 2014, pursuant to the above entitled,
and numbered cause of action. Plaintiff assert and objects, and is appealing the following:
       Defendants have filed several motions with the Court. Motions to transfer,

motions to determine the Plaintiff as a vexatious litigate and motions to change venue.
None of the defendant's conference with the Plaintiff prior to filing their motions with the
Court, thus violating the local rules. The Court violated the TRCP in assigning visiting
judge to hear Defendant Willing's motion to declare Plaintiff vexatious.           Plaintiff is
appealing the August 19, 2014 order declaring him as a vexatious litigant, and the August
19, 2014 profiling order. The Plaintiff is appealing additionally all orders signed on
August 19,2014 in regards to the above entitled, numbered, and styled cause of action. In
Plaintiffs appeal he will show that the Court failed to follow the Tex. R. Civ. P., (18a
and 18b) and the Court's further violated the Plaintiffs due process rights, and his Texas
and Constitutional rights. Plaintiff is appealing the written order signed by Judge Charles
Ramsay on August 19, 2014 regarding Defendant declaring Plaintiff as a vexatious
litigant in its entirety. Plaintiff objects to the August 19, 2014 order signed by Charles
Ramsay in its entirety. Plaintiff objects to the order being that Defendant Seanna Willing
failed to prove by and through evidence submitted to the trial court that was entered into


PLAINTIFFS DRAKE AMENDED NOTICE OF APPEAL                                          PAGE 1
evidence that the Plaintiff had no reasonable possibility in prevailing against her. Plaintiff
is appealing the assignment of Charles Ramsay by Warren Vavra, who is not a judge and
has no authority to appoint a judge to hear a motion pursuant to the Tex. R. Civ. P., 18a
and 18b. Plaintiff objects to Warren Vavra assigning judges. Plaintiff objects to the
August 19, 2014 order of recusal and order of referral filed into the trial court's record in
the above cause of action. Plaintiff objects to the fact that he objected to Judge Charles
Ramsay prior to his beginning to hear Defendant Seanna Willing's motion to declare the
Plaintiff vexatious and he refused to recuse or hear the motion. Plaintiff files this appeal
because Charles Ramsay did not have the authority or jurisdiction to preside over
Defendant Seanna Willing's motion on August 19, 2014. Plaintiff objects to Judge
Charles Ramsay, because he is known to be unfair to nonwhites by apparent past rulings.
It appears that Charles Ramsay may be a racist. Plaintiff files this appeal in objection to
actual perjury which is a crime that was committed by Seanna Willing and her counsel
Scot Graydon who is an assistant attorney general for Texas. Plaintiff is filing this appeal
being that the trial court violated Plaintiffs due process rights and violated Tex. R. of
Evidence, and the provisions of Chapter 11 f the Tex. Civ. Prac. & Rem. Code. Plaintiff
files this appeal because the trial court failed to act on pending motions by the defendants
and the Plaintiff pertaining to jurisdiction and special exceptions prior to assigning a
visiting judge to hear Defendant Willing's motion on August 19, 2014. The Court failed
to follow proper procedure, pursuant to the Tex. R. Civ. P., and other rules, and statues.
Plaintiff is appealing the trial court's order of recusal and referral filed on August 19,
2014. Plaintiff files this appeal because the trial court abused its discretion, erred, and
ignored basis laws and principles, and even the Canons that judges should be guided by
were dismissed. Finally, Plaintiff files this appeal because of the many procedural errors
made by district judges and that the August 19, 2014 orders signed by district, County,
and a visiting judge are all procedurally defective and should be vacated. The Judges
should be sanctioned, disbarred, as well as Scot Graydon.
       This appeal is taken in Cause No. D-l-GN-14-001215, styled Eric Drake,
Plaintiff v. Kastl Law Firm et al Defendants.



PLAINTIFFS DRAKE AMENDED NOTICE OF APPEAL                                         PAGE 2
       WHEREFORE, PLAINITFF ERIC DRAKE, hereby submit his notice of appeal

regarding the orders, and objections cited herein and the order and prefiling order

declaring him a vexatious litigate and all orders signed on August 19, 2014 in the above

entitled, numbered, and styled cause which should be vacated.




                                            Respectfully submitted;




                                            Eric Drake
                                            PO Box 833688
                                            Dallas, Texas 75083
                                            214-477-9288




                           CERTIFICATION OF SERVICE


       I hereby certify that a true and correct copy of the foregoing document has been

delivered to the defendant's through their attorney by Hand Delivery in accordance with

the Texas Rules of Civil Procedure, and Appellate Rules of Procedure on this the

      ^~V -Aiy ofOctober, 2014.




                                            Eric Drake




PLAINTIFFS DRAKE AMENDED NOTICE OF APPEAL                                    PAGE 3
Exhibit 2
                            CAUSE NO. D-l-GN-14-001215

ERIC DRAKE                                               IN THE DISTRICT COURT

VS                                                       TRAVIS COUNTY, TEXAS

KASTLLAWP.C. ETAL                                        200™ JUDICIAL DISTRICT



                            PLAINITFF'S REQUEST FOR
            DOCUMENTS TO BE INCLUDED IN CLERK'S RECORD



To: Clerk of Court

     Travis County, Texas
     1000 Guadalupe Street, 5th Floor
     Austin, Texas 78701


        RE: Plaintiffs request for preparation of the clerk's record for Drake v. Kastl Law
et al, cause number: D-l-GN-14-001215, in the 200th judicial district court.
        Plaintiff, Eric Drake, is appealing the court's determining him as a vexatious
litigate. Plaintiff has filed his notice of appeal. Plaintiff requests that the following
documents be included in the clerk's record, as required by Texas Rule of Appellate
Procedure 34.5(a):



               10/27/2014     PLAINTIFF'S AMENDED NOTICE OF APPEAL



        The filed his amended noticeof appeal in personand hand delivered the motion to
the clerk and yet, this notice does not appear in the clerk's record. Other filings of the
Plaintiff that he forwarded from Dallas has disappeared, however, in this case the
document was placed in the clerk's hand after the Plaintiff filed it with the front desk
person and it somehow is not included in the clerk's record. Plaintiff wants his amended
notice of appeal to be in the clerk's record and part of the appellate record for future
reference. Notice Attached as Exhibit "A."




PLAINTIFFS REQUEST FOR DOCUMENTS INCLUDED IN CLERK'S RECORD                       PAGE 1
                                                        Respectfully submitted;


                                                                                  •sZ_




                                                        Eric Drake
                                                        PO Box 25565
                                                        Dallas, Texas 75225
                                                        214-477-9288




                              CERTIFICATION OF SERVICE


        I hereby certifythat a true and correctcopyof the foregoing document has been delivered

to the defendant's through their attorney bv U.S. Mail in accordance with the Texas Rules of Civil

Procedure, and Appellate Rules on this the       ^-^^"""""day of       C^>-/>^<^ , 2014.



                                                EncDrake




PLAINTIFFS REQUEST FOR DOCUMENTS INCLUDED IN CLERK'S RECORD                              PAGE 2
Eric Drake
PO Box 833688
Richardson, Texas 75083




March 10,2015



U.S. Next Day Air Mail
Clerk of Court
3rd Court of Appeals
Courts of Law
209 W 14th St.
Austin, TX 78701

                 RE: Requests for Clerk's and Reporters Records
                    Travis County / Cause Number :D-1-GN-14-001215
                    Cause Number: 03-14-00665-CV



Dear Honorable Clerk:

I am making yet another requests for this Court to order the trial court to file into this
Court's records the Appellant's amended "Notice of Appeal." Please find my previous
letter attached to this letter. If I have somehow overlooked the amended Notice of Appeal
that is currently in the Court's record, please confirm that Exhibit 1, which is attached to
my Second Requests to have this document filed into the Court's records, is indeed filed
into the Court's record.

As always, if you may need to reach me regarding this letter or for any other reasons
please contact me at the above address or at: 214-477-9288.


Yours truly,



Eric Drake

                                                                     S RECEIVED\
                                                                            MAR 12 2015
                                                                          TOIRD COURT OFAPPEAIS
                                                                      \      JEFFREY D KYI F      "
Eric Drake
PO Box 833688
Richardson, Texas 75083




October 23,2014




Clerk of Court
3rd Court of Appeals
Courts of Law
209 W 14th St.
Austin, TX 78701

                 RE: Docketing Statement. CopyofPlaintiffs AffofIndigence.
                    Copy ofRequests for Clerk's and Reporters Records
                    Travis County/Cause Number :D-1-GN-14-001215



Dear Honorable Clerk:

I am filing with you my docketing statement and sending a copy to the clerk's office in
Travis County. However, I have already filed once a Request for the Clerk's Records,
and Recorders Record. I also filed an affidavit of indigence, and a Notice of Appeal on
September 18, 2014, and sent another copy through the mail on September 19, 2014.
Neither copy of my notice of appeal can be found, which someone committed a federal
offense by destroying my documents that came through the mail. And all of those
documents has just disappeared and no one in the clerk's office can tell me where they
are. I have requested a federal investigation and I plan to sue the clerk of court in federal
court. But since all of my documents are destroyed I am sending you a copy along with
my docketing statement.

I you need to reach me regarding this letter or for any other reasons please contact me at
the above address or at: 214-477-9288.



Yours truly,



 iric Drake
                                                                                                                   W^^^W^^^im^^


                                                                       Printpostage online- Gotousps.com/pi
                                                                                                                                MtOUNT


                                              *LY                                                             PU            $19,99
                                                                                                                             00026632-H




                       EXPRESS'                                Flat Rate
                       MAIL
         UNITEDSOTESPOSmLSERVia
                                                               Mailing Envelope
                                                               For Domestic and International Use
                                                               Visit us at usps.com                                        When used internationally
                                                                                                                           affix customs declarations
                                                                                                                           (PS Form 2976, or 2976A).



                                                             EXPRESS                     Mailing Label j
                                                                                           uod no. **an*n04   :

           EI 401MlXfc21 US                                  MAIL
                                                    UNirrommrosraisaviccm       Post
                                                    DELIVERY IPOSTAL USE ONLY



ORIGIN (POSTAL SERVICE USE OMLY)




                                                                                                                                  USPS potmohBpreaLctKnyo torn
                                                                                                                         est
  P.O. Box. *33(,£g                                   3<d Coos* °f Are**<*
  /l;ctt4'*ts»<J/ ~K- 7SOS3                           3.09 u/. ft&tStect
                                                      /ros-t;*;, 7%. 7S70/                                              Pfcasorocycfa.



FOR PICKUP OR TRACKING                               sE[3@[zi*nnnn
vwt www.usps.com                   -====s,=
Call 1-800-222-1811                "=i.5=